Citation Nr: 0815992	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-04 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1941 to 
December 1945.  He died in April 1999.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for the cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran died in April 1999.  The death certificate 
lists the cause of his death as cardiopulmonary arrest due to 
pneumonia.

2.  The veteran was a prisoner of war (POW) in a Japanese 
internment camp from June 28, 1942 to January 5, 1943; at the 
time of his death, he was not service connected for any 
disabilities.

3.  The preponderance of the evidence shows no relationship 
between the veteran's death and his service.


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service, nor is there a basis for a presumption that it was 
so incurred or aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2004.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim, specifically a service connection claim 
for cause of death, and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in her possession that pertains to the claim.  

While the notification did not advise the appellant of the 
laws regarding effective dates for any grant of service 
connection, no effective date for award of benefits will be 
assigned as the claim for service connection for cause of 
death is denied.  Disability ratings are inapplicable to a 
cause of death claim.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The notice letter also did not include the specific criteria 
for prisoner of war (POW) veterans, as applicable to the 
appellant's claim.  The appellant, however, has demonstrated 
actual knowledge of this information and actually cited to 
the regulations for POW diseases in a letter submitted in 
September 2005; so the appellant was not prejudiced by this 
deficiency.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  As 
the veteran was not service-connected for any disability 
during his lifetime, the remaining criteria in Hupp do not 
apply.

VA has obtained service medical records and assisted the 
appellant in obtaining evidence.  A medical opinion was not 
provided regarding the relationship of the veteran's cause of 
death to his service; however, as discussed below, there is 
no evidence that the death-causing condition was incurred in 
or aggravated by service.  Under these circumstances, VA's 
duty to assist doctrine does not require that the appellant 
be afforded a medical opinion.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003) (VA was not required to provide 
the veteran with a medical examination absent a showing by 
veteran of a causal connection between the disability and 
service).  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
claims file.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


Analysis

The appellant seeks service connection for the cause of the 
veteran's death.  She contends that the veteran being 
interred in a prison camp in service contributed to his 
death.

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death. 38 
C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto. 38 C.F.R. § 3.312(b).  A contributory cause of death 
must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death. 38 C.F.R. § 3.312(c)(1).  For a service-connected 
disability to constitute a contributory cause, it must 
contribute substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection. 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in service. 38 U.S.C.A. § 1110. Service 
connection for the cause of a veteran's death requires a 
showing that either the fatal disorder or disease was 
incurred in, or aggravated by, an incident or event in 
service or, with certain chronic diseases, to include 
cardiovascular or atherosclerotic heart disease, was manifest 
to a compensable degree within one year of service discharge. 
38 U.S.C.A. §§ 1101, 1110, 1112,1137; 38 C.F.R. §§ 3.303, 
3.307, 3.309.

There are other instances when service connection will be 
presumed.  In particular, if a veteran is a former POW, 
certain diseases shall be service connected if manifest to a 
degree of disability of 10 percent or more at any time after 
discharge or release from active military naval, or air 
service even though there is no record of such disease during 
service.  38 C.F.R. § 3.309(c).

The veteran's death certificate shows he died in April 1999.  
The cause of death was cardiopulmonary arrest due to 
pneumonia.  

Personnel records show the veteran was a POW in a Japanese 
war camp from June 28, 1942 to January 5, 1943 during his 
service in World War II.  The presumptive diseases for POW 
veterans, however, do not include the veteran's death-causing 
cardiopulmonary arrest and/or pneumonia.  See 38 C.F.R. 
§ 3.309(c).  Therefore, the veteran's cause of death cannot 
be presumed to be related to service based on his POW status 
in service.

The veteran was not service-connected for any disabilities 
during his lifetime.  The service medical records also are 
negative for treatment for pneumonia.  

Two years after discharge from service, the record indicates 
that the veteran was hospitalized from April to July 1946 due 
to minimal left pulmonary tuberculosis.  A chest x-ray of 
August 1947 revealed minimal tuberculosis in the left lung.  

A chest x-ray of March 1985 revealed a fibrotic density in 
the second interspace.  During a VA evaluation in June 1986 
the veteran was noted to have bilateral pulmonary pathology 
of undetermined etiology.  A May 1989 X-ray showed 
infiltrations in the upper lobe and in the base within 
annular shadow in the infraclavicular area.  The impression 
was of chronic inflammatory lung disease compatible with 
moderately advanced bilateral pulmonary tuberculosis 
(cavity).

While the record shows treatment for pulmonary tuberculosis 
after service, there is no evidence of treatment for 
pneumonia during the 54 years between discharge from service 
and the veteran's death in 1999.  Thus, there is no evidence 
of in-service incurrence of the death-causing condition.
Although the appellant has argued that the veteran's death 
was related to his service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While appellant's lay 
assertions have been considered, they do not outweigh the 
medical evidence of record, which shows that there is no 
relation between the veteran's cause of death and his 
service.

The preponderance of the evidence is against the service 
connection claim for the cause of the veteran's death; there 
is no doubt to be resolved; and service connection for the 
cause of death is not warranted.   Gilbert v. Derwinski, 1 
Vet. App. at 57-58.


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


